Citation Nr: 0303549	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  96-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation higher than 
10 percent for a skin disorder, including acne scarring.

(A separate decision will be rendered on the issue of 
entitlement to service connection for bilateral knee 
disabilities.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for a skin disorder, assigned a noncompensable evaluation 
thereto, and denied all other claims put forward by the 
veteran.  In a July 1998 rating decision of the same RO, an 
initial evaluation of 10 percent was granted for the 
veteran's skin disorder, but the veteran has continued his 
appeal of that issue.  In December 2002, the veteran withdrew 
his appeal of all issues except entitlement to a higher 
initial rating for his skin disorder and entitlement to 
service connection for bilateral knee disabilities.  A 
separate decision will be rendered on the issue of 
entitlement to service connection for bilateral knee 
disabilities as additional development has been undertaken at 
the Board pursuant to the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).

A review of the veteran's claims folder reveals that he has a 
request for a total disability rating based on individual 
unemployability pending.  This issue is not before the Board 
for adjudication and is hereby referred to the RO for 
consideration.

The Board notes that the issues on appeal originally included 
claims for service connection for a hearing loss, a left 
elbow condition and hypertension as well as a claim for an 
increased rating for a low back disability.  In December 
2002, the veteran through his representative withdrew his 
appeal with regard to these issues in writing and therefore 
they are no longer before the Board. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has moderately disfiguring scars over the 
middle of his face, especially on the cheeks.  He experiences 
a red, scaly rash periodically at the hairline, on his 
cheeks, and on the melo-labial fold, diagnosed as seborrheic 
dermatitis.  

3.  The veteran has some depressed scarring over the middle 
of his face. 

4.  The veteran's area of abnormal skin texture does not 
exceed six square inches.


CONCLUSION OF LAW

Criteria for a disability evaluation higher than 10 percent 
for a skin disorder, including acne scarring, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Codes 7800 and 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
December 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate each of 
his claims and the responsibilities of the parties in 
obtaining evidence.  Specifically, he was advised as to what 
actions VA had or would take and exactly what he must do by 
way of providing information or evidence to substantiate his 
claim.  He was further expressly informed that the ultimate 
responsibility for supporting his claim rested with him.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal and 
addressed in this decision have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the Board 
notes that the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the veteran's claim.  The veteran testified 
before an RO hearing officer in August 1996, and has actively 
participated in the development of his claim here on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

The veteran's skin disorder has been evaluated using the 
criteria of 38 C.F.R. Section 4.118, Diagnostic Code 7800, 
which allows for the assignment of various ratings based on 
the severity of disfiguring scars on the head, face or neck.  
Specifically, the rating criteria at the inception of the 
veteran's appeal allows for a 50 percent evaluation when 
there is evidence of complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; a 30 percent evaluation is assigned 
when there is severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles; and, a 10 percent evaluation is assigned if there 
is evidence of moderate disfiguring scars.

In determining the most advantageous rating for the 
veteran's skin disorder, the criteria of Diagnostic Code 
7806, also found at 38 C.F.R. Section 4.118, was considered.  
Although the veteran has not been diagnosed as having 
eczema, he has been found to have seborrheic dermatitis and 
rating by analogy is allowed if there is not a diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  

The rating criteria of Diagnostic Code 7806 that existed at 
the inception of the veteran's appeal allows for the 
assignment of a 50 percent evaluation when there is evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the skin is 
exceptionally repugnant; a 30 percent evaluation is assigned 
when there is exudation or itching constant, extensive 
lesions, or marked disfigurement; and, a 10 percent 
evaluation is assigned when there is exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.

During the course of the veteran's appeal, the rating 
criteria for skin disorders were legislatively changed.  The 
changes became effective August 30, 2002, and the veteran was 
advised of the new rating criteria by letter dated in January 
2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then-
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).

The new criteria of Diagnostic Code 7800 allows for the 
assignment of an 80 percent rating when there is evidence of 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or six 
or more characteristics of disfigurement; a 50 percent 
evaluation may be assigned when there is evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, or with 
four or five characteristics of disfigurement; a 30 percent 
evaluation is assigned when there is visible or palpable 
tissue loss and either gross distortion of asymmetry of one 
feature or paired set of features, or with two or three 
characteristics of disfigurement; and, a 10 percent 
evaluation is assigned when there is one characteristic of 
disfigurement.  The eight characteristics of disfigurement 
for the purposes of evaluation under 38 C.F.R. Section 4.118 
are, (1) scar five or more inches in length, (2) scar at 
least one-quarter inch wide at widest part, (3) surface 
contour of scar elevated or depressed on palpation, (4) scar 
adherent to underlying tissue, (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches, (6) skin 
texture abnormal in an area exceeding six square inches, (7) 
underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin induration and inflexible in an 
area exceeding six square inches.

The new criteria for Diagnostic Code 7806 allows for the 
assignment of a 60 percent evaluation when there is evidence 
of dermatitis over more than forty percent of the entire body 
or more than forty percent of exposed areas affected, or when 
there is constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period; a 30 percent evaluation 
is assigned when there is dermatitis over twenty to forty 
percent of the entire body or twenty to forty percent of 
exposed areas affected, or systemic therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period; and, a 10 percent 
evaluation is assigned when there is evidence of dermatitis 
over at least five percent, but less than twenty percent, of 
the entire body or at least five percent, but less than 
twenty percent, of the exposed areas affected, or 
intermittent systemic therapy required for a total duration 
of less than six weeks during the past twelve-month period.

The evidence of record shows that the veteran has reported 
that he has acne scarring as well as a skin disorder that 
flares up predominantly in the winter months.  He complains 
of scaling on his scalp and face, but testified in an August 
1996 hearing that he did not experience any seeping or 
bleeding unless he washed his face while the rash was 
present.  The veteran also testified that he had cracking and 
painful scales at his hairline.

Upon VA examination in October 1996, the veteran was found to 
have some pitting scars across the lower portion of his face 
and a slightly raised, red, lacy eruption along the malar 
eminences.  There was a minor eruption along the bridge of 
the veteran's nose and no involvement of the scalp, although 
the scalp was noted to have some general white scaling.  The 
examiner diagnosed status-post acne vulgarus and seborrhea.

Upon VA examination in November 1997, the veteran was found 
to have some depressed scarring of moderate intensity over 
the middle of his face, especially his cheeks.  He also had a 
red, scaly rash mostly at his hairline, but also on his 
cheeks and melo-labial fold.  The examiner diagnosed 
disfiguring seborrheic dermatitis.

Upon VA examination in November 1999, the veteran was found 
to have mild central facial erythema with pronounced scaling 
of the eyebrows, nasal labial fold, and ears.  He had marked 
erythema and scaling of the scalp as well as acne scarring.  
The examiner opined that the veteran had the classic 
presentation of seborrheic dermatitis.

A photograph of the veteran's face dated in October 1996 
shows only scarring with no redness or scaling.  Photographs 
submitted by the veteran in November 1996 with no dates, 
however, show red patches on his cheeks, nose and scalp.  
None of the patches are larger than six square inches.

Treatment records show continued treatment for seborrheic 
dermatitis, predominantly located on the veteran's cheeks and 
bridge of his nose.  He is treated with topical medication on 
an as needed basis.  There is no evidence of intermittent 
systemic therapy required for longer than a total duration of 
six weeks in a twelve-month period.

Given the evidence as outlined above, the Board finds that 
the new criteria for rating the veteran's skin disorder is 
neither more favorable nor less favorable than the rating 
criteria in effect at the time the veteran initiated his 
appeal.  As such, the Board has reviewed all record evidence 
in conjunction with all rating criteria.  Ultimately, the 
Board finds that the veteran's skin disorder is best 
described by the criteria for a 10 percent rating under both 
the old and new versions of Diagnostic Codes 7800 and 7806 
and his request for a higher evaluation must be denied.

The Board specifically finds that the veteran's skin disorder 
is moderately disfiguring, meeting the criteria for a 10 
percent evaluation under the former Diagnostic Code 7800; 
there is no evidence to suggest that the veteran has severe 
disfigurement or an unsightly deformity of the eyelids, lips 
or auricles to allow for a 30 percent evaluation.  
Additionally, the surface contour of the veteran's facial 
scarring has been noted to be depressed, but the abnormal 
skin texture described as scaly does not exceed six square 
inches.  There are no other characteristics of disfigurement 
which the veteran even comes close to meeting.  Thus, the 
veteran has only one characteristic of disfigurement under 
the new rating criteria of Diagnostic Code 7800.  
Consequently, an evaluation higher than 10 percent may not be 
assigned based on disfigurement.

Considering the criteria for Diagnostic Code 7806, there must 
be evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement for a 30 percent evaluation 
to be assigned under the old rating criteria.  The evidence 
shows that the veteran has periodic exudation and itching, 
particularly during the winter months.  Thus, a higher 
evaluation may not be assigned under the former rating 
criteria of Diagnostic Code 7806.  Additionally, the surface 
area affected by the veteran's dermatitis is far less than 
five percent of the veteran's entire body and less than 
twenty percent of the exposed areas effected.  And, he does 
not require intermittent systemic therapy for a period of 
more than six weeks in a twelve-month period.  Thus, the 
veteran does not meet the new criteria for an evaluation 
higher than 10 percent under Diagnostic Code 7806.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected skin disability in conjunction with 
other disabilities, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings with regard to his skin 
disorder, and the Board has been similarly unsuccessful.  The 
veteran has not required frequent periods of hospitalization 
for his skin disability and treatment records are void of any 
finding of exceptional limitation due to the skin disability 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that the veteran experiences limitation 
due to the moderately disfiguring skin disorder on his face; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for an initial disability 
evaluation higher than 10 percent is denied.




ORDER

An initial disability evaluation higher than 10 percent for a 
skin disorder, including acne scarring, is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

